DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Language from the reference(s) is shown in quotations.  Limitations from the claims are shown in quotations within parentheses.  Examiner interpretations are shown in italics.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows: 
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Dong et al. (CN 1370852 A), as machine translated, in view of Ma et al. (US 20050074600 A1).  
Regarding claims 1 and 3, Dong teaches “a metal/ceramic composite coating synthesized by spraying self-reactive composite powder on a metal surface” (which reads upon “a method for preparing metal composite particles”, as recited in the instant claim; paragraph [0002]).  Dong teaches that “the metal oxide powder with aluminothermic reaction is Fe2O3 powder” (which reads upon “ferrite”, as recited in the instant claim; paragraph [0026]).  Dong teaches “aluminum (Al) powder” (which reads upon “reducing metal”, as recited in instant claim 1; which reads upon “Al particles”, as recited in instant claim 3; paragraph [0027]).  Dong teaches to “put the metal oxide powder and Al powder with aluminothermic reaction into the ball mill” (which reads upon “wherein the ferrite/reducing metal composite particles are prepared by a mixing granulation process, comprising uniformly mixing”, as recited in the instant claim; paragraph [0030]).  Dong teaches to “add the adhesive to the uniform mixed powder, and stir for 2 to 3 hours at the same time, until the mixed powder becomes a large particle composite powder” (which reads upon “and an additive to obtain slurry”, as recited in the instant claim; paragraph [0032]).  Dong teaches that “the adhesive is polyvinyl alcohol (PVA) with a concentration of 65% to 85%” (which reads upon “wherein the additive is polyvinyl alcohol (PVA) or carboxymethyl cellulose (CMC)”, as recited in the instant claim; paragraph [0028]).  Dong teaches to “put the prepared large particle composite powder into a drying box, at a temperature of 100 to 150 ° C, and maintain a constant temperature for 15 to 20 hours, until the particles are completely dry” (which reads upon “performing granulation by drying,”, as recited in the instant claim; paragraph [0033]).  Dong teaches to “screen the composite powder” (which reads upon “performing stage treatment after the granulation is completed to obtain ferrite/reducing metal composite particles”, as recited in the instant claim; paragraph [0034]).  Dong teaches to screen the composite powder using a 250 mesh (which reads upon “selecting particles with a size of 10-60 µm”, as recited in the instant claim; paragraph [0034]; 230 mesh is 63 microns; 270 mesh is 53 microns; accordingly, 250 mesh is about 58 microns).  Dong teaches that the ferrite and aluminum powders are +400 mesh (paragraphs [0026]-[0027]; 400 mesh is about 37 microns).  
Dong is silent regarding centrifugal spray drying, the ferrite and aluminum powders being nano powders, and selecting particles with a spherical shape.  
Ma is similarly concerned with magnetic materials including ferrites (paragraphs [0003] and [0005]).  Ma teaches that “a feature of nanostructured materials is the high fraction of atoms (up to 50%) that reside at grain or particle boundaries, and that such materials have substantially different, often superior, chemical and physical properties compared to conventional micrometer-sized counterparts of the same composition” (which reads upon “nano”, as recited in the instant claim; paragraph [0009]).  Ma teaches that “nanometer-sized magnetic particles are desirably used as starting materials for reconstitution of sprayable feedstock via a spray dry process” (which reads upon using nano powders, as recited in the instant claim; paragraph [0051]).  Ma teaches “the formation of micron-sized agglomerates containing individual nanoparticles and an insulating material, and that the agglomerates are preferably substantially spherical, micron-sized granules containing agglomerated nanoparticles” (which reads upon “particles with a spherical shape”, as recited in the instant claim; paragraph [0053]).  Ma teaches that “formation of the feedstock may comprise dispersion (e.g., by ultrasound) of the nanoparticles into a liquid medium; addition of a binder to form a solution; spray drying of the solution into agglomerated particles; and heating the agglomerated particles to remove organic binders and to promote powder densification” (which reads upon “uniformly mixing nano powders and an additive to obtain slurry; and performing granulation by centrifugal spray drying”, as recited in the instant claim; paragraph [0053]).  Ma teaches that “the binder may comprise an emulsion of polyvinyl alcohol (PVA), polyvinylpyrrolidone (PVP), carboxymethyl cellulose (CMC)” (which reads upon “wherein the additive is polyvinyl alcohol (PVA) or carboxymethyl cellulose (CMC)”, as recited in the instant claim; paragraph [0054]).  Ma teaches “magnetic particles with maximum dimensions of about 1 to about 100 nanometers (nm)” (which reads upon “a diameter of 50-500 nm”, as recited in instant claim 3; paragraph [0054]).  
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the 400 mesh sized powders of Dong with nano powders, as taught by Ma because desirable features of nanostructured materials include the high fraction of atoms (up to 50%) that reside at grain or particle boundaries, and that such materials (nanomaterials) have substantially different, often superior, chemical and physical properties compared to conventional micrometer-sized counterparts of the same composition.  
It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05 (I).  Here, the claimed range of 50-500 nm overlaps the range disclosed by the prior art of 1 -100 nm.  Accordingly, the prior art renders the claim obvious.  
Regarding claim 4, modified Dong teaches the method of claim 1 as stated above.  Dong teaches to “Put 1280g of iron oxide (Fe2O3) powder and 540g of aluminum (Al) powder into the ball mill,” (which reads upon “wherein in step (a), the weight ratio of the ferrite powder to the reducing metal powder is (1-5):1”, as recited in the instant claim; paragraph [0071]; 1280:540 is 2.37:1).  Modified Dong discloses the claimed invention except for the usage of the additive is 0.1%-3% of the total weight of the ferrite powder and the reducing metal powder.  It should be noted that the weight of additive is a result effective variable.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to create the mixture with PVA in the claimed amount since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dong et al. (CN 1370852 A), as machine translated, in view of Ma et al. (US 20050074600 A1), as applied to claim 1 above, and further in view of Cerion nanomaterials, https://cerionnano.com/materials/?utm_term =fe3o4%20nanoparticles&utm_campaign=SEM_Materials_Specific&utm_source=adwords&utm_medium=ppc&hsa_acc=1054884363&hsa_cam=10559015436&hsa_grp=104445350556&hsa_ad=448713799594&hsa_src=g&hsa_tgt=kwd-792014808842&hsa_kw=fe3o4%20nanoparticles&hsa_mt=e&hsa_net=adwords&hsa_ver=3&gclid=EAIaIQobChMIz7rtiLa39gIVfvLjBx0KigCCEAAYASAAEgL9LvD_BwE, last accessed 03/08/2022.  
Regarding claim 2, modified Dong teaches the method of claim 1 as stated above.  Dong teaches that “the metal oxide powder with aluminothermic reaction is Fe2O3 powder” (paragraph [0026]).  Ma teaches “magnetic particles with maximum dimensions of about 1 to about 100 nanometers (nm)” (Ma teaches “magnetic particles with maximum dimensions of about 1 to about 100 nanometers (nm)” (which reads upon “a diameter of 50-500 nm”, as recited in the instant claim; paragraph [0054]).  paragraph [0054]).  
Dong is silent regarding wherein the ferrite particles are one of Fe3O4, BaFe12O19 and CoFe2O4; and the ferrite powder is spherical with a diameter of 50-500 nm.  
Cerion is similarly concerned with industrial powders (title).  Cerion teaches that “due to quantum effects, materials take on special properties at the nano (< 100 nm) scale that are not seen in their bulk counterparts” (which reads upon “a diameter of 50-500 nm”, as recited in the instant claim; page 1).  Cerion teaches that one useful class of powders is “Iron oxide” (page 1).  Cerion teaches that the iron oxide can be “(Fe3O4, iron(II,III) oxide, magnetite, Fe2O3, iron(III) oxide-hydroxide, FeOOH, iron oxyhydroxide” (which reads upon “Fe3O4”, as recited in the instant claim; page 1).  
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the Fe2O3 of Dong with Fe3O4, as taught by Cerion because either one is readily available and a source of iron oxide because the substitution of art recognized equivalents as shown by Cerion is within the level of ordinary skill in the art. In addition, the substitution of one iron oxide for another is likely to be obvious when it does no more than yield predictable results.  
It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05 (I).  Here, the claimed range of 50-500 nm overlaps the range disclosed by the prior art of < 100 nm.  Accordingly, the prior art renders the claim obvious.  

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Dong et al. (CN 1370852 A), as machine translated, in view of Ma et al. (US 20050074600 A1), as applied to claim 1 above, and further in view of Chen et al. (CN 107354421 A), as machine translated.
Regarding claim 5, modified Dong teaches the method of claim 1 as stated above.  Dong and Ma are silent regarding the granulation step parameters.  Specifically, they are silent regarding an inlet temperature of a spray drying tower is 220-260°C, an outlet temperature of the spray drying tower is 100-120°C, and a rotating speed of an atomizing disc in the spray drying tower is 18000- 30000 r/min.  Regarding the subject limitations, in order to carry out the invention of Dong, it would have been necessary and obvious to look to the prior art for exemplary granulation step parameters used in spray drying towers.  Chen provides this teaching.  Chen is similarly concerned with preparation of material surface coatings, in particular to a preparation method of composite powder required for composite coatings (paragraph [0002]).  Chen teaches that the slurry stirred in the previous step is added to the spray granulation equipment, and spray granulation is carried out to obtain a composite feed powder with a powder particle size of 10-100 μm; (paragraph [0017]).  Chen teaches that for the spray drying tower, the inlet temperature is 220-260°C, the outlet temperature of the spray drying tower is set to be 100°C-140°C, and the mist in the spray drying tower is 100°C-140°C (paragraph [0029]).  Chen teaches that the rotating speed of the disc is 15000-30000 r/min (paragraph [0029]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to perform the granulation of the prior art combination, and adjusting and varying the parameters, such as within the claimed ranges, as taught by Chen, motivated to perform a conventional spray drying technique using known and tested parameters predictably suitable for preparing compositions for coating applications.  

Claims 6, 8-9, 11, 13-14, 16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Dong et al. (CN 1370852 A), as machine translated, in view of Ma et al. (US 20050074600 A1), as applied to claim 1 above, and further in view of Du et al, (CN 104193345 B), as machine translated.  
Regarding claims 6, 8-9, 11, and 13-14, modified Dong teaches the methods of claims 1 and 3-4 as stated above(which reads upon “ferrite/reducing metal composite particles prepared by the method of claim 1”, which reads upon “ferrite/reducing metal composite particles prepared by the method of claim 3”, as recited in the instant claim; which reads upon “ferrite/reducing metal composite particles prepared by the method of claim 4”, as recited in the instant claim).  Dong teaches “sandblasting the surface of Q235 steel to roughen the surface and expose the fresh metal surface” (which reads upon “sandblasting the surface of a substrate to remove oxide films and pollutants”, as recited in the instant claims; which reads upon “wherein the material of the substrate in step (a) is a titanium alloy plate or a steel plate”, as recited in the instant claims; paragraph [0077]).  Dong teaches “load the nickel-aluminum alloy powder into the powder feeder” (which reads upon “loading ferrite/reducing metal composite particles prepared by the method of claim 1 (or 3, or 4) into a powder feeder”, as recited in the instant claim; paragraph [0078]).  Dong teaches “send nitrogen and argon” (which reads upon “cleaning the preparation chamber with argon 3-5 times”, as recited in the instant claim; paragraph [0080]; duplication of steps is obvious without unexpected results).  Dong teaches “turn on the power of the spray gun, and spray the bottom layer of (powder) on the surface of the metal substrate” (which reads upon “placing the substrate treated in step (a) on a worktable in a preparation chamber (implied), and after setting the process parameters, starting a program to perform 3D printing, wherein in the printing process, the powder feeder synchronously sends powder”, as recited in the instant claim; paragraph [0081]).  
Dong is silent regarding after setting the process parameters, starting a program to perform 3D printing, wherein in the printing process, the powder feeder synchronously sends powder to a laser irradiation area to perform laser-induced reaction and preparation; after the 3D printing of the set area is finished, shutting down the laser and a powder feeding mechanism, and taking out the substrate after the substrate is cooled, to obtain the high temperature resistant stealth coating on the surface of the substrate
Du is similarly concerned with wave-absorbing ceramic parts based on 3D printing technology (paragraph [0002]).  Du teaches “a method for preparing a wave-absorbing ceramic component based on 3D printing technology” (which reads upon “a method for preparing a high temperature resistant stealth coating based on 3D laser printing, comprising”, as recited in the instant claim; paragraph [0007]; wave-absorbing reads on stealth).  Du teaches that “electromagnetic absorber is one or more of iron, cobalt, nickel, and aluminum, and/or is ferrite” (which reads upon “ferrite”, as recited in the instant claim; paragraph [0016]).  Du teaches “input the 3D model data built in step (1) into the supporting equipment of the 3D printer, set the printing program, and then inject the mixed powder material obtained in step (2) into the 3D printer, and prepare by laser sintering in a protective atmosphere environment” (which reads upon “placing the substrate treated in (a) on a worktable in a preparation chamber; loading ferrite/reducing metal composite particles prepared by the method of claim 1 into a powder feeder; and (c) after setting the process parameters, starting a program to perform 3D printing, wherein in the printing process, the powder feeder synchronously sends powder to a laser irradiation area to perform laser-induced reaction and preparation; after the 3D printing of the set area is finished, shutting down the laser and a powder feeding mechanism, and taking out the substrate after the substrate is cooled, to obtain the high temperature resistant stealth coating on the surface of the substrate”, as recited in the instant claim; paragraph [0013]).  Du teaches that “the protective atmosphere is one or more of nitrogen, argon and helium” (which reads upon “argon”, as recited in the instant claim; paragraph [0022]).  Du teaches that “on the basis of the prior art, the present invention successfully utilizes the 3D printing technology in the field of preparation of wave-absorbing functional ceramic materials, which not only combines the ceramic powder and the wave-absorbing material well, and give full play to the advantages of both, and have both good mechanical properties, corrosion resistance and wave absorbing properties” (paragraph [0024]).  Du teaches that “the minimum control molding accuracy reaches 0.8mm, which is conducive to the Development and production of products with complex shapes and fine structure requirements” (paragraph [0024]).  
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the plasma spray coating method of Dong with 3D laser sintering, as taught by Du to combine the ceramic powder and the wave-absorbing material well, and give full play to the advantages of both, and have both good mechanical properties, corrosion resistance and wave absorbing properties.  
Regarding claims 16 and 18, Dong teaches the methods of claims 6 and 8 as stated above.  Dong is silent regarding the thickness of the steel substrate.  A change in size (dimension) is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).  The thickness of the substrate does not affect the performance of the method.  Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and the device having the claimed dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device.  
Regarding claims 19-20, Dong teaches the method of claim 6 as stated above.  Du teaches that “the working conditions of the laser in the preferred solution: the power is 10-500 watts, the temperature of the working cylinder is 40-250° C., and the scanning rate is greater than 200 m/s” (paragraph [0023]).  Du teaches that “the thickness of each sheet is set to 250μm” (paragraph [0035]).  The remaining claimed parameters are result effective variables.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to operate the laser with parameters within the claimed ranges since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  

Claims 7, 12, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Dong et al. (CN 1370852 A), as machine translated, in view of Ma et al. (US 20050074600 A1) and Cerion nanomaterials, https://cerionnano.com/materials/?utm_term =fe3o4%20nanoparticles&utm_campaign=SEM_Materials_Specific&utm_source=adwords&utm_medium=ppc&hsa_acc=1054884363&hsa_cam=10559015436&hsa_grp=104445350556&hsa_ad=448713799594&hsa_src=g&hsa_tgt=kwd-792014808842&hsa_kw=fe3o4%20nanoparticles&hsa_mt=e&hsa_net=adwords&hsa_ver=3&gclid=EAIaIQobChMIz7rtiLa39gIVfvLjBx0KigCCEAAYASAAEgL9LvD_BwE, last accessed 03/08/2022, as applied to claim 2 above, and further in view of Du et al, (CN 104193345 B), as machine translated.  
Regarding claims 7 and 12, modified Dong teaches the method of claim 2 as stated above(which reads upon “ferrite/reducing metal composite particles prepared by the method of claim 2”, as recited in the instant claim).  Dong teaches “sandblasting the surface of Q235 steel to roughen the surface and expose the fresh metal surface” (which reads upon “sandblasting the surface of a substrate to remove oxide films and pollutants”, as recited in the instant claim; which reads upon “wherein the material of the substrate in step (a) is a titanium alloy plate or a steel plate”, as recited in the instant claim; paragraph [0077]).  Dong teaches “load the nickel-aluminum alloy powder into the powder feeder” (which reads upon “loading ferrite/reducing metal composite particles prepared by the method of claim 1 (or 3, or 4) into a powder feeder”, as recited in the instant claim; paragraph [0078]).  Dong teaches “send nitrogen and argon” (which reads upon “cleaning the preparation chamber with argon 3-5 times”, as recited in the instant claim; paragraph [0080]; duplication of steps is obvious without unexpected results).  Dong teaches “turn on the power of the spray gun, and spray the bottom layer of (powder) on the surface of the metal substrate” (which reads upon “placing the substrate treated in step (a) on a worktable in a preparation chamber (implied), and after setting the process parameters, starting a program to perform 3D printing, wherein in the printing process, the powder feeder synchronously sends powder”, as recited in the instant claim; paragraph [0081]).  
Dong is silent regarding after setting the process parameters, starting a program to perform 3D printing, wherein in the printing process, the powder feeder synchronously sends powder to a laser irradiation area to perform laser-induced reaction and preparation; after the 3D printing of the set area is finished, shutting down the laser and a powder feeding mechanism, and taking out the substrate after the substrate is cooled, to obtain the high temperature resistant stealth coating on the surface of the substrate
Du is similarly concerned with wave-absorbing ceramic parts based on 3D printing technology (paragraph [0002]).  Du teaches “a method for preparing a wave-absorbing ceramic component based on 3D printing technology” (which reads upon “a method for preparing a high temperature resistant stealth coating based on 3D laser printing, comprising”, as recited in the instant claim; paragraph [0007]; wave-absorbing reads on stealth).  Du teaches that “electromagnetic absorber is one or more of iron, cobalt, nickel, and aluminum, and/or is ferrite” (which reads upon “ferrite”, as recited in the instant claim; paragraph [0016]).  Du teaches “input the 3D model data built in step (1) into the supporting equipment of the 3D printer, set the printing program, and then inject the mixed powder material obtained in step (2) into the 3D printer, and prepare by laser sintering in a protective atmosphere environment” (which reads upon “placing the substrate treated in (a) on a worktable in a preparation chamber; loading ferrite/reducing metal composite particles prepared by the method of claim 1 into a powder feeder; and (c) after setting the process parameters, starting a program to perform 3D printing, wherein in the printing process, the powder feeder synchronously sends powder to a laser irradiation area to perform laser-induced reaction and preparation; after the 3D printing of the set area is finished, shutting down the laser and a powder feeding mechanism, and taking out the substrate after the substrate is cooled, to obtain the high temperature resistant stealth coating on the surface of the substrate”, as recited in the instant claim; paragraph [0013]).  Du teaches that “the protective atmosphere is one or more of nitrogen, argon and helium” (which reads upon “argon”, as recited in the instant claim; paragraph [0022]).  Du teaches that “on the basis of the prior art, the present invention successfully utilizes the 3D printing technology in the field of preparation of wave-absorbing functional ceramic materials, which not only combines the ceramic powder and the wave-absorbing material well, and give full play to the advantages of both, and have both good mechanical properties, corrosion resistance and wave absorbing properties” (paragraph [0024]).  Du teaches that “the minimum control molding accuracy reaches 0.8mm, which is conducive to the Development and production of products with complex shapes and fine structure requirements” (paragraph [0024]).  
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the plasma spray coating method of Dong with 3D laser sintering, as taught by Du to combine the ceramic powder and the wave-absorbing material well, and give full play to the advantages of both, and have both good mechanical properties, corrosion resistance and wave absorbing properties.  
Regarding claim 17, Dong teaches the methods of claim 7 as stated above.  Dong is silent regarding the thickness of the steel substrate.  A change in size (dimension) is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).  The thickness of the substrate does not affect the performance of the method.  Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and the device having the claimed dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device.  

Claims 10 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Dong et al. (CN 1370852 A), as machine translated, in view of Ma et al. (US 20050074600 A1) and Chen et al. (CN 107354421 A), as machine translated, as applied to claim 5 above, and further in view of Du et al, (CN 104193345 B), as machine translated.  
Regarding claims 10 and 15, modified Dong teaches the method of claim 5 as stated above(which reads upon “ferrite/reducing metal composite particles prepared by the method of claim 5” as recited in the instant claim).  Dong teaches “sandblasting the surface of Q235 steel to roughen the surface and expose the fresh metal surface” (which reads upon “sandblasting the surface of a substrate to remove oxide films and pollutants”, as recited in the instant claim; which reads upon “wherein the material of the substrate in step (a) is a titanium alloy plate or a steel plate”, as recited in the instant claim; paragraph [0077]).  Dong teaches “load the nickel-aluminum alloy powder into the powder feeder” (which reads upon “loading ferrite/reducing metal composite particles prepared by the method of claim 1 (or 3, or 4) into a powder feeder”, as recited in the instant claim; paragraph [0078]).  Dong teaches “send nitrogen and argon” (which reads upon “cleaning the preparation chamber with argon 3-5 times”, as recited in the instant claim; paragraph [0080]; duplication of steps is obvious without unexpected results).  Dong teaches “turn on the power of the spray gun, and spray the bottom layer of (powder) on the surface of the metal substrate” (which reads upon “placing the substrate treated in step (a) on a worktable in a preparation chamber (implied), and after setting the process parameters, starting a program to perform 3D printing, wherein in the printing process, the powder feeder synchronously sends powder”, as recited in the instant claim; paragraph [0081]).  
Dong is silent regarding after setting the process parameters, starting a program to perform 3D printing, wherein in the printing process, the powder feeder synchronously sends powder to a laser irradiation area to perform laser-induced reaction and preparation; after the 3D printing of the set area is finished, shutting down the laser and a powder feeding mechanism, and taking out the substrate after the substrate is cooled, to obtain the high temperature resistant stealth coating on the surface of the substrate
Du is similarly concerned with wave-absorbing ceramic parts based on 3D printing technology (paragraph [0002]).  Du teaches “a method for preparing a wave-absorbing ceramic component based on 3D printing technology” (which reads upon “a method for preparing a high temperature resistant stealth coating based on 3D laser printing, comprising”, as recited in the instant claim; paragraph [0007]; wave-absorbing reads on stealth).  Du teaches that “electromagnetic absorber is one or more of iron, cobalt, nickel, and aluminum, and/or is ferrite” (which reads upon “ferrite”, as recited in the instant claim; paragraph [0016]).  Du teaches “input the 3D model data built in step (1) into the supporting equipment of the 3D printer, set the printing program, and then inject the mixed powder material obtained in step (2) into the 3D printer, and prepare by laser sintering in a protective atmosphere environment” (which reads upon “placing the substrate treated in (a) on a worktable in a preparation chamber; loading ferrite/reducing metal composite particles prepared by the method of claim 1 into a powder feeder; and (c) after setting the process parameters, starting a program to perform 3D printing, wherein in the printing process, the powder feeder synchronously sends powder to a laser irradiation area to perform laser-induced reaction and preparation; after the 3D printing of the set area is finished, shutting down the laser and a powder feeding mechanism, and taking out the substrate after the substrate is cooled, to obtain the high temperature resistant stealth coating on the surface of the substrate”, as recited in the instant claim; paragraph [0013]).  Du teaches that “the protective atmosphere is one or more of nitrogen, argon and helium” (which reads upon “argon”, as recited in the instant claim; paragraph [0022]).  Du teaches that “on the basis of the prior art, the present invention successfully utilizes the 3D printing technology in the field of preparation of wave-absorbing functional ceramic materials, which not only combines the ceramic powder and the wave-absorbing material well, and give full play to the advantages of both, and have both good mechanical properties, corrosion resistance and wave absorbing properties” (paragraph [0024]).  Du teaches that “the minimum control molding accuracy reaches 0.8mm, which is conducive to the Development and production of products with complex shapes and fine structure requirements” (paragraph [0024]).  
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the plasma spray coating method of Dong with 3D laser sintering, as taught by Du to combine the ceramic powder and the wave-absorbing material well, and give full play to the advantages of both, and have both good mechanical properties, corrosion resistance and wave absorbing properties.  

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA JANSSEN whose telephone number is (571)272-5434.  The examiner can normally be reached on Mon-Thurs 10-7 and alternating Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  The Examiner requests that interviews not be scheduled during the last week of each fiscal quarter or the last half of September, which is the end of the fiscal year.  Q3: 6/13/22-6/17/22; Q4: 9/12/22-9/30/22; Q1: 12/12/22-12/16/22.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571)272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/REBECCA JANSSEN/Primary Examiner, Art Unit 1733